NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


RAVIS M. WILLIAMS,                       )
                                         )
              Appellant,                 )
                                         )
v.                                       )          Case No. 2D18-3167
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed June 7, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Ravis M. Williams, pro se.


PER CURIAM.


              Affirmed.


NORTHCUTT, SILBERMAN and ATKINSON, JJ., Concur.